DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed 07/22/2022 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made final.
Claim objections are withdrawn in view of amendments.
Rejection under 35 USC 112(b) is withdrawn in view of amendments.

Response to Arguments
Applicant's arguments filed on 07/22/2022 have been fully considered but they are not persuasive.
Applicant remarks,  “The treatment plan information of the present application is different from the treatment plan including the segmented structure data and the irradiation capacity data for each structure of Laaksonen in that the treatment plan information of the present application is not derived as the final result of the present application, but instead is close to the initial setting information.  That is, the treatment plan of Laaksonen corresponds to treatment auxiliary information, which is the final output of the present application, and Laaksonen does not disclose any elements corresponding to characteristic information which is treatment plan information of the present claims” (emphasis original).
Examiner notes that the claims do not require that the ‘target area to be irradiated’ and the ‘tumor area’ encompass different areas. Instead the claims require “the treatment plan information includes a first feature information or a second feature information” each of which produce “treatment auxiliary information” different from one another. Laaksonen discloses this with its teaching of using multiple DNN models (first and second feature information) which each produce separate contours (treatment auxiliary information), after which a user selects one of them (¶ 0147-0150). Laaksonen teaches identifying the tumor area and selecting this area for irradiation. There is no claim requirement that these must be different areas.
Regarding some of Applicants arguments, Examiner respectfully notes that it is not clear which arguments relate to which claims. For example, the term “characteristic information” is used repeatedly in the remarks but is not a term found in the claims. Respectfully, Examiner is unsure what this term is referring to.
As another example, regarding Applicant’s arguments on Laaksonen’s teaching of a ‘trained’ DNN model, it is not clear what claim is being referred to. The terms store/storing and trained/training are not found in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen (US PGub 2021/0192279)..
Regarding claim 1, Laaksonen discloses a method for analyzing a medical image using a device which obtains the medical image and provides a treatment auxiliary information based on the medical image, the method comprising: (Laaksonen teaches a technique for medical image segmentation for the purposes of radiotherapy treatment, see abstract and ¶ 0068.) 
obtaining a target medical image; (Fig. 1, step 30 and ¶ 0058)
obtaining a treatment plan information for determining a target area to be radiated, wherein the treatment plan information includes a first feature information or a second feature information; (¶ 0070 and 0086 teach obtaining a treatment plan for the target area to be radiated. This process includes segmentation to generate contours around the areas of the medical image are to be radiated. This is performed via a DNN (deep neural network) accomplishing segmentation via an ‘inference’ process. This inference process is based on feature information processed by the specific DNN model (¶ 0058). ¶ 0147-0150 teach that multiple DNN models can be used (first and second feature information are used) and the user can then select one of them.) 
selecting a target parameter set, based on the treatment plan information, among a first parameter set corresponding to the first feature information and a second parameter set corresponding to the second feature information; (As above, ¶ 0147-0150 teach that the user selects one of multiple DNN models to be used for the segmentation (corresponding to first and second feature information). The DNN models each comprise a target parameter set, which are the learned parameters of the DNN models.)
determining parameter values of a feature node set including at least one of a plurality of nodes of an artificial neural network learned to obtain an area information related to the target area as the target parameter set, based on the target medical image; and (As above, the DNN models each comprise a target parameter set, which are the learned parameters of the DNN models. These are values of a feature node set, including a plurality of nodes of an artificial neural network. ¶ 0053, “these DNN models are formed by a layered network of processing elements (referred to as neurons or nodes) that are interconnected by connections (referred to as synapses or weights).” These weights are parameter values of the node set.)
providing the treatment auxiliary information related to the target area corresponding to the treatment plan information, based on the artificial neural network to which the target parameter set is applied and the target medical image. (See Fig. 1, step 50 and ¶ 0184 which teaches combining the segmented contours of the target area with the medical image data to provide treatment auxiliary information (location of the target area). This process is based on the artificial neural network to which the target parameter set is applied, as described above.)
wherein the first feature information and the second feature information are related to at least one of an operator information, a patient information, a tumor information and a radiation information, and (As above, ¶ 0070 and 0086 teach obtaining a treatment plan for the target area to be radiated. This process includes segmentation to generate contours around the areas of the medical image are to be radiated. The inference process is based on feature information processed by the specific DNN model (¶ 0058). ¶ 0147-0150 teach that multiple DNN models can be used (first and second feature information are used) and the user can then select one of them.)
wherein the treatment auxiliary information provided when the first parameter set is determined as the target parameter set is different from treatment auxiliary information provided when the second parameter set is determined as the target parameter set. (¶ 0147-0150 teach that different contours are formed with each DNN model and the segmentation with the preferred contour is chosen by a user.)
Laaksonen does not expressly disclose that all of its cited teachings on radiotherapy-related medical image segmentation are disclosed in the same embodiment. That is, Laaksonen discloses plural embodiments for example, teaching that multiple DNN models can be used and combining the segmented contours of the target area with the medical image data. It would have been obvious to one of ordinary skill in the art to have combined Laaksonen’s multiple teachings for medical image segmentation in order to provide a system capable of executing multiple image segmentation features. In view of these teachings, this cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 2, Laaksonen discloses the method of claim 1, wherein the artificial neural network is configured to obtain a plurality of areas including the target area and a tumor area by performing a segmentation to the target medical image, based on one or more labels related to a radiation irradiation. (¶ 0074 teaches that the segmentation obtains multiple areas including the tumor, organs and anatomical structures. This process is based on a label related to a radiation irradiation, see ¶ 0169.) 
Regarding claim 3, Laaksonen discloses the method of claim 2, wherein:
one or more labels include a label related to at least one of an area corresponding to an organ in which a tumor is located, an area related to a margin considering a movement of a patient, an area related to a margin considering a movement of organ, an area that should not be irradiated with the radiation, and the tumor area, (As above, ¶ 0074 teaches that the segmentation obtains multiple areas including the tumor, organs and anatomical structures. This process is based on a label related to an organ/anatomical structure, see ¶ 0169. ¶ 0055 and elsewhere also teaches labels for the training data.) 
the artificial neural network is learned to assign the one or more labels to a cell of the target medical image and to obtain an area information related to the target area, an area information related to the area that should not be irradiated with the radiation, and the area information related to the tumor area, and the treatment auxiliary information related to the target area is obtained based on the label assigned to the cell. (As above, ¶ 0074 teaches that the segmentation (labelling cells of the medical image) obtains multiple areas including the tumor, target areas for irradiation and organs-at-risk which should not be irradiated.)
Regarding claim 4, Laaksonen discloses the method of claim 1, wherein:
when the treatment plan information includes the first feature information, the target parameter set is determined as the first parameter set, and the providing the treatment auxiliary information comprises: obtaining a first target area information obtained based on area information obtained via the artificial neural network which is applied the first parameter set, (As above, ¶ 0147-0150 teach that the user selects one of multiple DNN models to be used for the segmentation (corresponding to first and second feature information). The DNN models each comprise their own target parameter set, which are the learned parameters of the DNN models.)
when the treatment plan information includes the second feature information, the target parameter set is determined as the second parameter set, and the providing the treatment auxiliary information comprises: obtaining a second target area information obtained based on area information obtained via the artificial neural network which is applied the second parameter set, and (As above, ¶ 0147-0150 teach that the user selects one of multiple DNN models to be used for the segmentation (corresponding to first and second feature information). The DNN models each comprise their own target parameter set, which are the learned parameters of the DNN models.)
the second target area information is different from the first target area information. (¶ 0147-0150 teach that contours are formed with each DNN model and the segmentation with the preferred contour is chosen.)
Regarding claim 5, Laaksonen discloses the method of claim 4, wherein: the first target area information is defined by a first boundary and the second target area information is defined by a second boundary, and at least one boundary of the first boundary and the second boundary on the target medical image includes another boundary of the first boundary and the second boundary. (¶ 0147-0150 teach that contours are formed with each DNN model (first and second boundaries). The first and second DNN models at ¶ 0147 generate first and second sets of contours, respectively. The sets of contours can be seen in Fig. 6 in which the anatomy contour includes the organ-at-risk contour, which includes the target contour.)
Regarding claim 6, Laaksonen discloses the method of claim 3, wherein:
the target parameter set is used to obtain the area information related to the target area, (see rejection of claim 1)
when the treatment plan information includes the first feature information, the target parameter set is determined as the first parameter set, and the providing the treatment auxiliary information comprises: obtaining a third target area information obtained based on a tumor area information obtained via the artificial neural network which is applied the first parameter set, (As above, ¶ 0147-0150 teach that the user selects one of multiple DNN models to be used for the segmentation (corresponding to first and second feature information). The first and second DNN models at ¶ 0147 generate first and second sets of contours, respectively. The sets of contours can be seen in Fig. 6 and include contours for the tumor in each contour set. That is, a tumor is segmented in the first contour set (the third target area) and again in the second contour set (fourth target area).)
when the treatment plan information includes the second feature information, the target parameter set is determined as the second parameter set, and the providing the treatment auxiliary information comprises: obtaining a fourth target area information obtained based on the tumor area information obtained via the artificial neural network which is applied the second parameter set, and (As above, ¶ 0147-0150 teach that the user selects one of multiple DNN models to be used for the segmentation (corresponding to first and second feature information). The first and second DNN models at ¶ 0147 generate first and second sets of contours, respectively. The sets of contours can be seen in Fig. 6 and include contours for the tumor in each contour set. That is, a tumor is segmented in the first contour set (the third target area) and again in the second contour set (fourth target area).)
the third target area information is substantially the same as the fourth target area information. (As above, a tumor is segmented in the first contour set (the third target area) and again in the second contour set (fourth target area). The process in Fig. 13C and specifically ¶ 0176 and 0180 teach assuring that the new segmentation method being trained (which segments the fourth target area) is substantially the same as the existing segmentation method being compared to (which segments the third target area). ¶ 0180 teaches stopping training when sufficient agreement results from comparison with the existing segmentation method.)
Regarding claim 7, Laaksonen discloses the method of claim 1, wherein: obtaining the treatment plan information includes obtaining a user input selecting at least one of the first feature information or the second feature information, via an input module, and (As above, ¶ 0147-0150 teach that the user selects one of multiple DNN models to be used for the segmentation (corresponding to first and second feature information). Also see ¶ 0172, 0176, and 0180.)
selecting the target parameter set includes selecting a parameter set corresponding to the user input among the first parameter set corresponding to the first feature information and the second parameter set corresponding to the second feature information as the target parameter set. (As above, ¶ 0147-0150 teach that the user selects one of multiple DNN models that to be used for the segmentation (corresponding to first and second feature information).)
Regarding claim 8, Laaksonen discloses the method of claim 1, wherein: 
the treatment plan information is related to at least one of an operator information, a patient information, a tumor information and a radiation information, (See rejection of claim 1, the treatment plan is a plan generated for radiotherapy of a tumor in a patient.)
the operator information includes at least one of an identity information and a treatment history information related to the operator who treats a tumor, the tumor information includes at least one of information related to a size, type, location and expression level of the tumor to be treated, and the radiation information includes at least one of information related to a type, an intensity, an irradiation period, and a risk of the radiation. (¶ 0074 and Fig. 6 teach that a tumor’s size and location are determined by segmentation. See radiation dose intensity determine at Fig. 6.)
Regarding claim 9, Laaksonen discloses the method of claim 1, the method further comprising: obtaining a user input, via an input module, related to a user treatment information defining a plurality of areas including a tumor area information related to a tumor area and a target area information related to a target area to the target medical image; and (See rejection of claims 1 and 7.)
outputting the user treatment information and the treatment auxiliary information via output module. (See rejection of claim 1, ¶ 0103 and ¶ 0173.)
Regarding claim 10, Laaksonen discloses the method for analyzing a medical image using a device which obtains the medical image and provides a treatment auxiliary information based on the medical image, the method comprising: (see rejection of claim 1.)
obtaining a target medical image; (see rejection of claim 1.)
obtaining a treatment plan information including a first feature information and second feature information related to parameters which are a basis for determining a target area to be irradiated; (see rejection of claim 1)
determining a target parameter set based on the treatment plan information, wherein the target parameter set is determined by selecting at least one among a first parameter set corresponding to the first feature information and a second parameter set corresponding to the second feature information; (see rejection of claim 1)
obtaining a first area related to a target tumor and a second area adjacent to the first area and related to the target area, by performing a segmentation of the target medical image into a plurality of areas based on the treatment plan information, using an artificial neural network including a node set having the target parameter set; (See rejection of claim 1. ¶ 0074 teaches that the segmentation obtains multiple areas including the tumor, organs and anatomical structures, related to the target area.)
determining a boundary of the second area based on the target parameter set of the node set, wherein when the treatment plan information includes the first feature information, the second area has a first boundary, and when the treatment plan information includes the second feature information, the second area has a second boundary different from the first boundary; and (See rejections of claim 1 and 5. ¶ 0147-0150 teach that contours are formed with each DNN model (first and second boundaries). The first and second DNN models at ¶ 0147 generate first and second sets of contours, respectively.)
providing the determined boundary of the second area and a boundary of the first area on the medical image; (¶ 0147-0150 teach that contours are formed with each DNN model and the segmentation with the preferred contour is chosen. Also see ¶ 0103 and ¶ 0173.)
wherein the first feature information and the second feature information are related to at least one of an operator information, a patient information, a tumor information and a radiation information. (see rejection of claim 1)
Regarding claim 12, Laaksonen discloses the method of claim 10, wherein: when the treatment plan information includes the first feature information, the second area having the first boundary is determined based on the first parameter set, and when the treatment plan information includes the second feature information, the second area having the second boundary is determined based on the second parameter set. (See rejection of claims 1 and 4.)
Regarding claim 13, Laaksonen discloses the method of claim 10, wherein: when the treatment plan information includes the first feature information, the first area has a third boundary, and when the treatment plan information includes the second feature information, the first area has a fourth boundary, and the third boundary and the fourth boundary are substantially the same. (See rejection of claim 6.)
Regarding claim 14, Laaksonen discloses the method of claim 10, wherein: obtaining the treatment plan information includes obtaining a user input selecting at least one of the first feature information or the second feature information, via an input module, and selecting the target parameter set includes, based on the user input, selecting a parameter set corresponding to the user input among the first parameter set corresponding to the first feature information and the second parameter set corresponding to the second feature information as the target parameter set. (See rejection of claim 7.)
Regarding claim 15, Laaksonen discloses the method of claim 10, wherein: the treatment plan information is related to at least one of an operator information, a patient information, a tumor information and a radiation information, the operator information includes at least one of an identity information and a treatment history information related to the operator who treats a tumor, the tumor information includes at least one of information related to a size, type, and expression level of the tumor to be treated, and the radiation information includes at least one of information related to a type, an intensity, a shape, and a risk of the radiation. (See rejection of claim 8)
Regarding claim 16, Laaksonen discloses the method of claim 10, further comprising: obtaining a user input, via an input module, related to a user treatment information defining a plurality of areas including a third area related to the tumor area and a fourth area related to the target area to the target medical image; and outputting the target medical image on which a boundary of the third area and a boundary of the fourth area are displayed. (See rejection of claims 9 and 10)
Regarding claim 17, Laaksonen discloses the method of claim 10, further comprising: providing information about an area to which radiation is to be emitted and information about an area to which radiation should not be emitted which is related to the target area, obtained based on the target medical image and the artificial neural network which does not include the target parameter set, and independent of the first feature information or the second feature information. (As above, a tumor is segmented in the first contour set and again in the second contour set. The process in Fig. 13C and specifically ¶ 0176 and 0180 teach training a new segmentation method (based on the first feature information) and comparing to an existing segmentation method (based on the first feature information). ¶ 0180 teaches stopping the iterative training process when sufficient agreement results from comparison with the existing segmentation method. Prior to stopping the iteration process, the DNN instances produce output contours which are independent of the first/second feature information and do not include the target parameter sets of the final DNN and the existing DNN.)
Regarding claim 18, Laaksonen discloses the method of claim 10, further comprising: obtaining a user input, via an input module, which instructs to initiate an irradiation of radiation based on the second area and instructing an initiation of the irradiation of radiation for the second area in response to the user input. (¶ 0093-0096 teach the user input connected to the radiation controller for initiating radiotherapy. ¶ 0086-0088 teach further details of the irradiation of radiation to the tumor/second area. Also see Fig. 5.)
Claims 19-24 are the device claims corresponding to the method of claims 1-6. Laaksonen teaches an image acquisition unit (¶ 0060) and a controller (¶ 0088). Remaining limitations are rejected similarly. See detailed analysis above. 
Claims 25 and 27-30 are the device claims corresponding to the method of claims 10-15. Laaksonen teaches an image acquisition unit (¶ 0060) and a controller (¶ 0088). Remaining limitations are rejected similarly. See detailed analysis above.

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             
/AMANDEEP SAINI/           Primary Examiner, Art Unit 2661